972 F.2d 356
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Trygue B. BAUGE, Plaintiff-Appellant,v.IMMIGRATION & NATURALIZATION SERVICE, some of its agentsindividually and in their official capacities;  BehavioralSystems South West, and some of its past and presentemployees;  Paul Jernigan, individually and in his officialcapacity;  Hugh Walker, individually and in his officialcapacity;  Harold Oaks, individually and in his officialcapacity;  Karen Giem;  Lance Bell;  United Airlines, Inc.;City of Denver, Defendants-Appellees.
No. 91-1352.
United States Court of Appeals, Tenth Circuit.
July 29, 1992.

Before LOGAN, EBEL and KELLY, Circuit Judges.
ORDER AND JUDGMENT*
EBEL, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
Plaintiff appeals from a district court order dismissing his civil rights action for, among other reasons, failure to state a claim upon which relief may be granted.   Fed.R.Civ.P. 12(b)(6).   Plaintiff brought this action, generally, to challenge the legality of the Immigration and Naturalization Service (INS) and, more specifically, to obtain redress for alleged constitutional transgressions arising out of, or indirectly relating to, his detention and pending deportation by the INS.   We have reviewed the arguments advanced by Plaintiff and conclude that this appeal is without merit.


3
The judgment of the United States District Court for the District of Colorado is AFFIRMED.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3